Title: John Quincy Adams to Thomas Boylston Adams, 13 November 1798
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear Brother.
            13th: November 1798.
          
          I write a line in answer to your’s of the 9th: and to send you the enclosed for J. Hall, though the wind here is easterly since yesterday, and you may have improved it, to sail upon your voyage.
          There are no Russian troops marching towards Pomerania— There is a new Edict here against secret Societies, of which I shall immediately forward a translation, though probably not in time to reach you
          You know what the prevailing sentiments concerning the situation of Poland, have long been here— Two days ago, Prince Radziwill’s papers were put under seals, and his apartments shut up, by three

Ministers of State.— The cause though not publicly known, is imputed to some suspicious correspondence.— It gives much concern to the Prince’s family and friends.— We were last evening at Bellevue, where the family kindly enquired after you as they always do.— Prince Ferdinand is again ill, and for the last fortnight and more has been confined to his room.
          The accounts of the fever, from America, are deeply distressing.— I would fain hope that some part of the accounts are exaggerated by terror: but at best the disorder must have been this time extremely malignant— God grant, it may be the last of its appearance.
          The great Nation continues to plunder our navigation wherever she can find it amidst her ardent professions of peace and friendship.— She resembles too much the Lady of whom Pope says, the only alternative was, to be
          
            “Pox’d by her love, or libell’d by her hate.”
          
          Ever your’s
          
            A.
          
        